Citation Nr: 1527300	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a duodenum disability, to include duodenitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999, September 2005 to October 2005, and October 2007 to October 2008.  The Veteran additionally served on multiple periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claim of service connection for duodenitis has been adjudicated solely as to that diagnosis.  As the Veteran seeks service connection for a duodenum disability, however diagnosed, and in light of the Veteran's testimony that medical providers have been unable to fully diagnose all of his gastrointestinal conditions, the matter is being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In April 2012, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in May 2014 and October 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded.

The medical evidence of record indicates that the Veteran was diagnosed with duodenitis during active duty service in 2007.  See October 24, 2007 Dr. C.S. treatment note (assessment of diffuse gastritis/duodenitis per EGD); DD 214 (Veteran entered active duty on October 23, 2007).  However, the record is unclear whether a duodenum disability has continued since the Veteran's active duty service, or whether such a disability has been manifested at any time during the appeal period.

During his April 2012 videoconference hearing before the Board, the Veteran testified that he has seen private and VA doctors for testing regarding his gastrointestinal disabilities.  Upon VA examination in June 2014, the VA examiner indicated she reviewed records on the Computerized Patient Record System (CPRS).  Currently, no VA treatment records are associated with the evidentiary record, and the Board does not have access to the CPRS system.  In August 2010, the Veteran submitted copies of private treatment records with his claim, but no further private treatment records are associated with the evidentiary record.  On remand, the AOJ should obtain all VA treatment records, and make appropriate efforts to obtain any outstanding private treatment records.

Further, in a February 2012 written statement, the Veteran informed VA that he was scheduled to be deployed beginning in August 2012 for approximately one year.  On remand, the AOJ should obtain the Veteran's DD 214 or other appropriate confirmation of such period of active duty service.  Further, the AOJ should make appropriate efforts to obtain any service treatment records from such period of active duty service, as well as any outstanding service treatment records from the Oklahoma National Guard.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain a copy of the Veteran's DD 214 or other appropriate confirmation of the Veteran's active duty service from August 2012 to August 2013.  The AOJ should also undertake appropriate development to obtain all service treatment records from such period of active duty service, as well as any outstanding service treatment records from the Oklahoma National Guard.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all of his private treatment since October 2007 related to his gastrointestinal disabilities, specifically duodenal and/or epigastric symptoms.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

4. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

5. The AOJ should undertake any other development it determines is warranted.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

